Citation Nr: 9917693	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for asthma and bronchitis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to June 1981 
and from October 1981 to February 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating decision of the 
RO.

In February 1998, the Board remanded this matter for 
additional development of the record.  



REMAND

The veteran contends that he suffers from asthma and 
bronchitis as a result of his military service.  

A review of the veteran's service medical records shows that, 
in April 1982, the veteran was diagnosed with chest pain 
related to a bronchial condition.  

In addition, a review of VA and private outpatient treatment 
records submitted in support of the veteran's claim reveals 
that the veteran consistently reported a history of asthma 
incurred in service.  A pulmonary consultation in November 
1995 specifically noted that the veteran's clinical course 
and findings were diagnostic of the onset of asthma while on 
active duty, "which was misdiagnosed then as bronchitis."  

Based on a review of the evidence of record, it is unclear 
whether the veteran does, in fact, suffer from asthma and/or 
bronchitis related to his military service.  Hence, the Board 
finds that a contemporaneous examination to determine the 
nature and likely etiology of the veteran's pulmonary 
condition, as well as association with the claims file of any 
records of treatment or evaluation for asthma and bronchitis, 
would materially assist in the adjudication of the veteran's 
claim.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for complaints of 
asthma and bronchitis since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder. 

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
likely etiology of his claimed 
asthma/bronchitis.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings in connection 
with his evaluation of asthma/bronchitis.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran currently is suffering from 
asthma/bronchitis which was incurred in 
or aggravated by his military service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records noted above, and include the 
factors upon which the opinion is based.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
should be issued a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



